Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Hollie, J.), rendered November 8, 2001, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, and criminal possession of a controlled substance in the seventh degree under Indictment No. 11190/99, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, also rendered November 8, 2001, revoking a sentence of probation previously imposed by the same court (Cross, J.), upon a finding that he had violated a condition thereof, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Superior Court Information No. 12102/98.
Ordered that the judgment and amended judgment are affirmed.
The defendant’s contentions regarding the allegedly prejudicial comments made by the prosecutor in his summation are unpreserved for appellate review (see CPL 470.05 [2]). In any event, the prosecutor’s remarks were proper in light of the evidence adduced at trial and as a response to the defense counsel’s summation (see People v Ashwal, 39 NY2d 105 [1976]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Santucci, J.P., Florio, Schmidt and Mastro, JJ., concur.